Exhibit12.1 Ratio of Earnings to Fixed Charges Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense 904 871 3,452 3,799 4,618 5,238 6,194 Capitalized Interest - Less: Deposit Interest ) Preferred Dividends and Accretion 15 30 117 261 448 814 576 Fixed Charges 184 166 665 784 989 1,365 1,091 Earnings: Income before Income Taxes 2,297 2,305 9,578 8,132 7,620 6,854 5,464 Fixed Charges (above) 184 166 665 784 989 1,365 1,091 Less: Capitalized Interest - Earnings 2,481 2,471 10,243 8,916 8,609 8,219 6,555 Ratio of Earnings to Fixed Charges (1) Including interest on deposits 3.54 3.65 3.77 3.14 2.65 2.31 1.88 Excluding interest on deposits 14.59 17.95 18.48 16.55 15.09 13.44 11.61 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (2) Including interest on deposits 3.50 3.56 3.68 3.00 2.50 2.13 1.81 Excluding interest on deposits 13.48 14.89 15.40 11.37 8.70 6.02 6.01 For purposes of computing the ratio, earnings consists of income from continuing operations before income taxes and fixed charges. Fixed charges consist of interest expense on all borrowings, including/excluding interest on deposits. The calculation is the same as the ratio of earnings to fixed charges except that fixed charges also includes pre-tax earnings required to cever preferred stock dividends. For purposes of computing the ratio of earnings to fixed charges and of earnings to fixed charges and preferred stock dividends, "earnings" consist primarily of income from continuing operations before income taxes and fixed charges, "fixed charges" include interest, expensed or capitalized, on borrowings (including or excluding deposits, as applicable), and the interest component of rental expense and "preferred stock dividends" include pre-tax earnings required to pay the dividends on outstanding preferred stock. As of March 31, 2015, we had 6,000 shares of Series C Preferred Stock outstanding and prior to August 11, 2011, we had 9,000 shares of Series A Preferred Stock outstanding. Preferred stock dividends and any applicable discount accretion amounted to $15,000 and $30,000 for the three months ended March 31, 2015 and 2014, respectively, and amounted to $117,000, $261,000, $448,000, $814,000 and $576,000 for the years ended December 31, 2014, 2013, 2012, 2011 and 2010, respectively. Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense 904 871 3,452 3,799 4,618 5,238 6,194 Capitalized Interest - Less: Deposit Interest - Preferred Dividends and Accretion - Fixed Charges 904 871 3,452 3,799 4,618 5,238 6,194 Earnings: Income before Income Taxes 2,297 2,305 9,578 8,132 7,620 6,854 5,464 Fixed Charges (above) 904 871 3,452 3,799 4,618 5,238 6,194 Less: Capitalized Interest - Earnings 3,201 3,176 13,030 11,931 12,238 12,092 11,658 Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense 904 871 3,452 3,799 4,618 5,238 6,194 Capitalized Interest - Less: Deposit Interest ) Preferred Dividends and Accretion - Fixed Charges 169 136 548 523 541 551 515 Earnings: Income before Income Taxes 2,297 2,305 9,578 8,132 7,620 6,854 5,464 Fixed Charges (above) 169 136 548 523 541 551 515 Less: Capitalized Interest - Earnings 2,466 2,441 10,126 8,655 8,161 7,405 5,979 Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense 904 871 3,452 3,799 4,618 5,238 6,194 Capitalized Interest - Less: Deposit Interest - Preferred Dividends and Accretion 15 30 117 261 448 814 576 Fixed Charges 919 901 3,569 4,060 5,066 6,052 6,770 Earnings: Income before Income Taxes 2,297 2,305 9,578 8,132 7,620 6,854 5,464 Fixed Charges (above) 919 901 3,569 4,060 5,066 6,052 6,770 Less: Capitalized Interest - Earnings 3,216 3,206 13,147 12,192 12,686 12,906 12,234 Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits
